

Exhibit 10.27


SECOND AMENDMENT


THIS SECOND AMENDMENT (the “Amendment”) is made and entered into as of October
19, 2017, by and between 601 MCCARTHY OWNER, LLC, a Delaware limited liability
company (“Landlord”), and FIREEYE, INC., a Delaware corporation (“Tenant”).


RECITALS


A.    Landlord and Tenant are parties to that certain lease dated August 4, 2016
(the “Original Lease”), which Original Lease has been previously amended by that
certain First Amendment dated December 1, 2016 (the “First Amendment” and,
together with the Original Lease, the “Lease”). Pursuant to the Lease, Landlord
has leased to Tenant space currently containing 189,481 rentable square feet
(the “Premises”) located at 601 McCarthy Boulevard, Milpitas, California (the
“Building”).


B.    Tenant and Landlord mutually desire that the Lease be amended on and
subject to the following terms and conditions.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:


1.    Amendment. Effective as of the date hereof, Landlord and Tenant agree that
the Lease shall be amended in accordance with the following terms and
conditions:


1.1    Fire/Life Safety Upgrades. Notwithstanding anything to the contrary
contained in the Lease, Tenant shall, at Tenant’s sole cost and expense (subject
to Fire/Life Safety Upgrades Allowance, defined below), replace the Building’s
fire alarm control panel (the “FACP”), including the FACP’s associated
amplifier, expansion board, annunciator panel, power supplies and boosters
(including the design, engineering and permit submittal for same) (collectively,
the “FACP Upgrade”). In addition to the FACP Upgrade, Tenant shall be solely
responsible for all fire/life safety wiring, equipment and devices covering the
Premises and all other portions of the Building, including electrical,
mechanical, restroom, locker room or other elements, and for integrating all
fire/life safety elements in or serving the Premises into the base Building’s
fire/life safety system (the “Fire/Life Safety Improvements”). The FACP Upgrade
and the Fire/Life Safety Improvements are collectively referred to herein as the
“Fire/Life Safety Upgrades”. Tenant’s performance of the Fire/Life Safety
Upgrades shall be subject to the terms and conditions of Section 1 of Exhibit
“B” to the Original Lease, and Tenant shall perform the Fire/Life Safety
Upgrades concurrently with (and as a part of) the Tenant Improvements described
in Section 1 of Exhibit “B” to the Original Lease. Landlord shall contribute up
to $75,000.00 toward the cost of the Fire/Life Safety Upgrades (the “Fire/Life
Safety Upgrades Allowance”). The Fire/Life Safety Upgrades Allowance shall be
added to and shall become a part of the Improvement Allowance described in
Section 1.5 of Exhibit “B” to the Original Lease, and shall be subject to the
terms and conditions thereof; provided, however, Landlord shall be entitled to
deduct from the total Improvement Allowance an additional construction
coordination fee equal to $750.00 (i.e., one percent (1%) of the Fire/Life
Safety Upgrades Allowance).


1.2    Condition of Premises and Building.


1.2.1    The Term of the Lease commenced for all purposes on June 1, 2017.
Except as may be expressly provided otherwise in this Amendment, Tenant is
deemed to have accepted the





--------------------------------------------------------------------------------








 
Premises and Building “as-is” without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements, subject to any of Landlord’s ongoing
obligations of maintenance, repair and replacement pursuant to the terms of the
Original Lease, including, without limitation, the terms of Article 7 thereof,
and any Required Upgrades, all of which shall continue in full force and effect.
Except with respect to (a) the installation of the Charging Stations and
Additional Charging Stations as called for in the Original Lease and in the
First Amendment, respectively, (b) Landlord’s continued construction of the
Required Upgrades pursuant to Section 2.4 of Exhibit “B” to the Original Lease
(the work called for in (a)-(b) being the “Remaining Obligations”), and (c)
Landlord’s obligation to perform the HVAC System Repairs (defined below), and
(d) Landlord’s ongoing obligations of maintenance, repair and replacement
pursuant to the terms of the Original Lease, Tenant acknowledges and agrees that
Landlord has fulfilled all of Landlord’s obligations under the Lease relating to
the Landlord Work and the condition of the Premises and Building, including,
without limitation: (i) the condition of the Building Systems, roof structure
and membrane, windows and Structural Elements called for in Section 7 of the
Original Lease, (ii) the condition, operation, maintenance (including preventive
maintenance) and repair of the Building’s HVAC system, including performance of
the deferred maintenance described in Exhibit “I” to the Original Lease; (iii)
subject to Landlord’s contribution of the Fire/Life Safety Upgrades Allowance,
the Building’s fire/life safety system; (iv) the Building’s power or electrical
supply and distribution, including the utility feed, transformer(s), switchgear,
panels/subpanels and other infrastructure; (v) the replacement of or
modification to any exterior doors of the Building; (vi) any issues relating to
the back-up generators and UPS units, exterior and elevator lighting, and the
location of equipment in any electrical closet; (vii) the Landscaping Work; and
(viii) any plumbing issues, including, without limitation, the condition of the
Building’s cold water gate valves, grease interceptor and water lines. Tenant
hereby waives any claims against Landlord relating to any failure to fulfill all
of Landlord’s obligations under the Lease relating to the Landlord Work or any
delivery condition of the Premises and Building (other than the Remaining
Obligations and the HVAC System Repairs).


1.2.2    In connection with the Remaining Obligations: (A) Landlord shall
continue to be responsible for installing the Charging Stations and Additional
Charging Stations called for in the Lease, it being understood that (i) pursuant
to Tenant’s request, installation thereof was deferred until a time frame closer
to the date Tenant expects to complete Tenant’s construction of the Tenant
Improvements, so Landlord’s remaining obligation with respect to the
installation of the Charging Stations and Additional Charging Stations shall be
to use good faith efforts to complete such installation within a reasonable time
period after Tenant requests in writing that such installation work be
re-commenced, and (ii) the costs borne by Landlord in connection with the
Additional Charging Stations called for in the First Amendment shall be deducted
from the Improvement Allowance provided in Section 1.5.1(a) of Exhibit “B” to
the Original Lease; and (B) Landlord’s remaining obligation with respect to the
Required Upgrades shall be to use good faith efforts to complete the Required
Upgrades within a reasonable time period following Landlord’s receipt of the
Upgrade Notice, and otherwise perform the same in accordance with Section 2.4 of
Exhibit “B” to the Original Lease.


1.2.3    Landlord shall perform, at its sole cost and expense, those certain
repairs to the Building’s HVAC System described on Exhibit A attached hereto
(the “HVAC System Repairs”). Landlord shall complete the Landlord HVAC Work on
or before November 15, 2017, and shall notify Tenant, in writing, of Landlord’s
completion of the HVAC System Repairs.


1.3    Release. As a material inducement to Landlord to enter into this
Amendment, including providing to Tenant the Fire/Life Safety Improvement
Allowance described in Section 1.1 above, Tenant, for itself and on behalf of
its past and present affiliates, predecessors, successors, officers,





--------------------------------------------------------------------------------








 
directors, agents, employees, attorneys, partners and their respective
successors and assigns, subsidiaries, divisions, parents, administrators,
trustees, insurers, and any personal representatives of Tenant, and each of
them, fully, finally and forever release, waive and discharge Landlord, its past
and present affiliates, predecessors, successors, officers, directors, agents,
employees, managers, investors, attorneys, partners and their respective
successors and assigns, subsidiaries, divisions, parents, administrators,
trustees, insurers, and any personal representatives of and from any and all
claims which were raised, or which could have been raised and any and all
demands, actions, causes of action, obligations, damages and liabilities of
every nature whatsoever, whether matured or contingent, whether known or
unknown, suspected or claimed, which Tenant had in the past, now has, or claims
to now have against Landlord, arising out of and/or relating to Tenant’s
allegations regarding misrepresentations or default by Landlord in connection
with the Building’s power, electrical supply and/or power feed, including
transformer(s), switchgear, panels/subpanels, and other electrical
infrastructure (collectively, the “Released Claims”), all as further described
in a series of correspondence between and among Tenant’s and Landlord’s
representatives and counsel, including, without limitation, those allegations
made in the letters from Shara Lynn Casby of Tenant to Carol Donnelly of
Landlord dated May 4, 2017 (to which Carol Donnelly responded by letter dated
May 11, 2017), from Matthew Gluck of Gluck Daniel LLP (counsel for Tenant) to
Carol Donnelly dated May 16, 2017, and from Matthew Gluck to Gregory Shean
(counsel for Landlord) dated May 19, 2017. With respect to the Released Claims
set forth above, Tenant hereby acknowledges that it has been advised by legal
counsel and is familiar with the provisions of California Civil Code Section
1542, which provides as follows:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS/HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM/HER, MUST HAVE MATERIALLY AFFECTED HIS/HER SETTLEMENT WITH THE
DEBTOR.”



THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS IT MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT PERTAINING TO THE RELEASE. Tenant represents and
warrants to Landlord that it executes this Amendment with full knowledge of any
and all rights which it may have by reason of any of the matters described
herein and it has received herein. Tenant hereby further assumes the risk of
mistake of fact in connection with the true facts involved in connection with
the matters described herein, and with respect to any facts which are now
unknown to Tenant relating thereto and agrees that this Amendment shall be in
all respects enforceable and not subject to termination or rescission by any
such difference in facts.


2.    Miscellaneous.


2.1    Except as herein modified or amended, the provisions, conditions and
terms of the Lease shall remain unchanged and in full force and effect. In the
case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control. The
capitalized terms used in this Amendment shall have the same definitions as set
forth in the Lease to the extent that such capitalized terms are defined therein
and not redefined in this Amendment.


2.2    Submission of this Amendment by Landlord is not an offer to enter into
this Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered the same to Tenant.
 





--------------------------------------------------------------------------------








2.3    Pursuant to California Civil Code Section 1938, Landlord hereby notifies
Tenant that as of the date of this Amendment, the Premises have not undergone
inspection by a “Certified Access Specialist” (“CASp”) to determine whether the
Premises meet all applicable construction-related accessibility standards under
California Civil Code Section 55.53. Landlord hereby discloses pursuant to
California Civil Code Section 1938 as follows: “A Certified Access Specialist
(CASp) can inspect the subject premises and determine whether the subject
premises comply with all of the applicable construction-related accessibility
standards under state law. Although state law does not require a CASp inspection
of the subject premises, the commercial property owner or lessor may not
prohibit the lessee or tenant from obtaining a CASp inspection of the subject
premises for the occupancy or potential occupancy of the lessee or tenant, if
requested by the lessee or tenant. The parties shall mutually agree on the
arrangements for the time and manner of the CASp inspection, the payment of the
fee for the CASp inspection, and the cost of making any repairs necessary to
correct violations of construction-related accessibility standards within the
premises.” Landlord and Tenant hereby acknowledge and agree that in the event
that Tenant elects to perform a CASp inspection of the Premises hereunder, such
CASp inspection shall be performed at Tenant’s sole cost and expense and Tenant
shall be solely responsible for the cost of any repairs, upgrades, alterations
and/or modifications to the Premises or the Building necessary to correct any
such violations of construction-related accessibility standards identified by
such CASp inspection as required by Law, which repairs, upgrades, alterations
and/or modifications may, at Landlord’s option, be performed by Landlord at
Tenant’s expense, payable as Additional Rent within ten (10) days following
Landlord’s demand. The terms of this Section 2.3 shall only apply in the event
Tenant exercises its right to perform a CASp inspection of the Premises.
Otherwise, the terms of the Lease shall apply, without limitation, to the
compliance, repairs and maintenance obligations of the parties.


2.4    The terms of Article 28 of the Original Lease shall apply to this
Amendment.


2.5    This Amendment may be executed and delivered by facsimile in one or more
counterparts, each of which shall constitute one and the same Amendment. If this
Amendment is signed and delivered in such manner, Landlord and Tenant shall
promptly deliver an original signed version to the other. Any digital image copy
of this Amendment (to the extent fully executed and delivered) shall be treated
by the parties as a true and correct original of the same and admissible as best
evidence to the extent permitted by a court of proper jurisdiction.


[SIGNATURE PAGE FOLLOWS]
 





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.
 
LANDLORD:
 
TENANT:
 
 
 
601 MCCARTHY OWNER, LLC,
 
FIREEYE, INC.,
a Delaware limited liability company
 
a Delaware corporation
 
 
 
By: 601 McCarthy Holdings, LLC,
 
By: /s/ Frank Verdecanna
a Delaware limited liability company,
 
 
sole member
 
Name: Frank Verdecanna
 
 
 
 
By: ECI Four McCarthy, LLC,
 
Title: EVP & Chief Financial Officer
 
a Delaware limited liability company,
 
 
 
administrative member
 
Dated: October 23, 2017
 
 
 
 
 
 
By: Embarcadero Capital Investors Four LP,
 
 
 
 
a Delaware liability partnership, sole member
 
 
 
 
 
 
 
 
 
 
 
By: ECI Four LLC,
 
 
 
 
 
a Delaware limited liability company,
 
 
 
 
 
general partner
 
 
 
 
 
 
 
 
 
 
 
By: /s/ Eric Yopes
 
 
 
 
 
 
 
 
 
 
 
Name: Eric Yopes
 
 
 
 
 
 
 
 
 
 
 
Title: Manager
 
 
 
 
 
 
 
 
 
 
 
Dated: Oct. 23, 2017
 
 



 









--------------------------------------------------------------------------------






Exhibit A


601 McCarthy


HV AC SYSTEM REPAIRS




Unit


Tons
Apx Age


Agreed


ACI


75


19
Adjust Fan Spring Isolators, Replace six (6) 3-pole 40 amp contactors with
auxiliary contacts, Replace four (4) 3-pole 40 amp contactors


AC2


75


19
Adjust Fan Spring Isolators, Replace six (6) 3-pole 40 amp contactors with
auxiliary contacts, Replace four (4) 3-pole 40 amp contactors




AC3




75




19
Adjust Fan Spring Isolators, Replace six (6) 3-pole 40 amp contactors with
auxiliary contacts, Replace four (4) 3-pole 40 amp contactors, Secure wiring
with
wire ties.


AC4


75


19
Adjust Fan Spring Isolators, Replace six (6) 3-pole 40 amp contactors with
auxiliary contacts, Replace four (4) 3-pole 40 amp contactors


AC7




25




19
Adjust Fan Spring Isolators, Replace six (6) 3-pole 40 amp contactors with
auxiliary contacts, Replace four (4) 3-pole 40 amp contactors, Terminal Block
Replacement.


AC8


30


19
Adjust Fan Spring Isolators, Replace six (6) 3-pole 40 amp contactors with
auxiliary contacts, Replace four (4) 3-pole 40 amp contactors


ACI0


40


19
Adjust Fan Spring Isolators, Replace six (6) 3-pole 40 amp contactors with
auxiliary contacts, Replace four (4) 3-pole 40 amp contactors
PUMP1
 
19
Align Pump
PUMP2
 
19
Align Pump


EF-3
 
 
Replace Belt (4L270), Replace missing screws, Clean Equipment Replace Sheave and
Pulley.
EF-4
 
 
Replace Belt (A-31), Replace missing screws, Clean Equipment
EF-5
 
 
Replace Belt (A-31), Replace missing screws, Clean Equipment


EF-6
 
 


Replace Belt (A-23), Replace missing screws, Clean Equipment Replace Sheave and
Pulley
EF-7
 
 
Replace Belt (A-23), Replace missing screws, Replace Fuses, Clean Equipment
EF-10
 
 


Replace Belt (4L200), Clean Equipment Replace Sheave and Pulley


EF-11
 
 


Replace Belt (4L210), Clean Equipment Replace Sheave and Pulley
MAU-I
 
 
Clean burner, sump and distribution tubes.
MAU-2
 
 
Clean burner, sump and distribution tubes.



A-1





--------------------------------------------------------------------------------








CU-2
 
 
None




FC-2
 
 
Replace Filters, Clean Coil, Clean Blower Section, clean Electrical Section
(Units disconnected and set aside by Tenant. Work cannot take place until
equipment is reset and started up).
CU-3
 
 
None




FU-3
 
 
Replace Filters, Clean Coil, Clean Blower Section, clean Electrical Section
(Units disconnected and set aside by Tenant. Work cannot take place until
equipment is reset and started up).
ACC-5
 
 
None




FC-5
 
 
Replace Filters, Clean Coil, Clean Blower Section, clean Electrical Section
(Units disconnected and set aside by Tenant. Work cannot take place until
equipment is reset and started up).
ACC-6
 
 
None




FC-6
 
 
Replace Filters, Clean Coil, Clean Blower Section, clean Electrical Section
(Units disconnected and set aside by Tenant. Work cannot take place until
equipment is reset and started up).



A-2





